BENNETT, J.,
Concurring in Result — I concur in the result reached b.y Mr. Justice JohNS.
2. I think the words “expenses incurred and disbursements made by or under the direction of the district attorney” had reference to ordinary expenses and disbursements of such officer, which he either actually disbursed or for which he made himself personally liable, such as hotel bills, railroad fare, etc., which were incurred while in the prosecution of violators of the prohibition law.
It was not, it seems to me, the intention of the legislature to give the district attorney power, under this clause, to employ agents by the month to travel over the country in the ferreting out of possible offenders of this kind.
If the district attorney has this power it must also . belong to any of the special prosecutors appointed by the Governor, as the two are coupled together in the *544clause in regard to expenses. Again, if both, the district attorney and any other prosecutor appointed by the Governor, have the power to employ agents and fix their fees, then these other agents, if directed by the district attorney or the special prosecutor, may in their turn appoint still other agents and so the process might go on unendingly.
It seems to me this construction should not be given to the act unless the language employed by the legislature is entirely plain and compelling. If the legislature had intended anything of this kind it would no doubt have plainly provided that the district attorney might appoint and employ other agents. Any such authority to involve the counties in liability by the wholesale ought not to be implied from any doubtful or uncertain words.